Citation Nr: 1814737	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  16-38 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of inguinal hernia, including keloid scar.


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves, which included active duty from April to August 2007, October 2012 to September 2013, and April 2014 to April 2016.  

This matter comes to the Board of Veterans' Appeals (Board) from a July 2014 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in August 2014, a statement of the case was issued in July 2016, and a substantive appeal was received in August 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran underwent surgery for an inguinal hernia in August 2008 which was not during a period of active duty, active duty for training (ADUTRA), or inactive duty for training (IDT).  Such surgery was performed after a period of active duty (April to August 2007) and prior to another period of active duty (October 2012 to September 2013).  The Veteran asserts that she suffered from residuals of the surgery, including a keloid scar, during ACDUTRA and active duty.  Service treatment records reflect that the Veteran was placed on 'Physical Profile' in September 2008, December 2009, and September 2010 due to her complaints associated with her inguinal hernia surgery.  See 08/13/2013 STR-Medical at 28-30.  There is no report of medical examination conducted at entrance into either period of active duty that post-dated the August 2008 surgery.

Initially, a determination should be made as to the Veteran's periods of ACDUTRA subsequent to the August 2008 surgery.  Second, as the inguinal hernia was a disease (not injury), opinions must be sought as to whether the Veteran's inguinal hernia was aggravated beyond the normal progression during a period of ACDUTRA, and whether there is clear and unmistakable evidence that her inguinal hernia was not aggravated beyond the normal progression by a period of active duty.  See 38 C.F.R. § 3.6.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate repository of records and request verification of the dates and duty status of the Veteran's service in the reserves for the period from August 2008 to the present, including the unit of assignment, and the dates and duty status of her service with each unit, to include whether each period of service was a period of active duty, active duty for training or inactive duty training.  

If such efforts prove unsuccessful, documentation to that effect should be added to the virtual folder.

2.  Ensure that the Veteran is scheduled for a VA examination with regard to her inguinal hernia.  Her claims file must be reviewed in conjunction with the examination.  The AOJ must inform the examiner of each period of ACDUTRA after August 2008.  Any medically indicated special tests, including x-rays, should be accomplished, and all special tests and clinical findings should be clearly reported. 

The examiner should respond to the following:

(a)  Provide a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that her inguinal hernia, to include the scar, underwent chronic worsening during a period of ACDUTRA, and if so, is it at least as likely as not that such chronic worsening was caused by a period of ACDUTRA.  If the examiner concludes that there was a chronic worsening beyond the natural progression, the examiner must then identify the baseline level of disability prior to aggravation to the extent possible, based on the evidence of record.

(b)  Provide a medical opinion as to whether it is clear and unmistakable that the Veteran's inguinal hernia, to include scar, did not undergo a chronic worsening beyond its natural progression during her period of active duty in from October 2012 to September 2013 or from April 2014 to April 2016.  If the examiner concludes that it did not undergo a chronic worsening beyond its natural progression, the examiner must explain why that is his or her opinion and how confident the examiner is in the correctness of that opinion.  The examiner is cautioned that a statement in terms of "at least as likely as not" will not satisfy this directive because of the legal standard involved.  Also, the examiner is cautioned that the Board is indeed asking the question in the negative ,i.e. whether it did not undergo a chronic worsening beyond its natural progression.


Please provide reasons for the opinions.  All pertinent evidence, including both lay and medical, should be considered. 

3.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case.  The case should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




